*420Supreme Court of Florida,
Tallahassee, November 8, 1918.
To His Excellency,
Sidney J. Catts, Governor.
Sir:
Replying to your letter of the 7th instant, you are advised that in our opinion if a person who was elected a member of the State Senate at the general election held November 5, 1918, and who subsequent to such election and during the term to which the election applies accepts an appointment to the office of County Solicitor or prosecuting attorney of the county, such appointment and acceptance of the office vacates the person’s right and status as a member of the State Senate. See Section 7, Article III, and Section 15, Article NVI; Section 2, Article VII, as amended in 1896, Acts 1895, page 368, 29 Cyc. 1382.
Very respectfully,
JEFFN. B. BROWNE,
Chief Justice.
R. F. TAYLOR,
J. B. WHITFIELD,
W. H. ELLIS,
T. F. WEST,
Justices Supreme Court.